Citation Nr: 1437926	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher maximum rate of death pension, to include the appropriateness of the calculation of countable income.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to May 1974.  He died in September 2009.  By administrative decision dated in September 2010, the appellant was determined to be the Veteran's common law wife for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision in which the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota awarded death pension benefits to the appellant.  

In a March 2011 statement, the appellant expressed her dissatisfaction with the amount of pension awarded.  During the appeal, jurisdiction of the appellant's claim was transferred to the VA Regional Office (RO) in Wichita, Kansas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  Specifically, the RO must be afforded the opportunity to review the recently-submitted expense reports (received May 2014 and located in the Virtual VA file).  Significantly, waiver of these additional documents has not been provided.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).  The Board notes that the appellant is unrepresented in her claim. 

Without a written waiver of initial RO consideration of the additional evidence, the appellant's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, to include reviewing the calculation of countable income for the period from February 2011 to the present to determine its accuracy, review the newly submitted evidence (located in both the physical and virtual claims files) and argument and readjudicate the appellant's claim. 

If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



